Concurring Opinion by
Spaeth, J.:
I join the majority in all respects save one: the discussion whether the magistrate who issues a warrant for arrest in the asylum state under section 13 of the Uniform Criminal Extradition Act1 must first determine that there is probable cause for arrest in the demanding state.
In stating that the magistrate in the asylum state need not make a finding of probable cause, the majority relies on Commonwealth ex rel. Marshall v. Gedney, 237 Pa. Superior Ct. 372, 352 A.2d 528 (1975). However, for the reasons discussed in my dissenting opinion in that case, it is my view that when a request for extradition is *239based on affidavits sworn to before a magistrate in another state, the affidavits must be sufficient to support a finding of probable cause.
This case presents a different situation, since here we are dealing with the complaint for preliminary detention in the asylum state rather than with the documents for extradition. I do not think this issue should be decided, however, since it was raised only as part of appellant’s argument that the statute was unconstitutional, and that argument (as the majority observes) was not preserved for review.
Hoffman, J., joins in this opinion.

. Act of July 8, 1941, P.L. 288, §13, 19 P.S. §191.13 (1962).